Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-12 are currently pending.
2.	Claims 1 and 8 are currently amended.
3.	The U.S.C. 101 rejection of Claim 8 has been overcome and withdrawn. 
4.	The 112(a) and 112(b) rejections to Claim 1 have been overcome.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  
It appears that “transition points art not in potential conflict” should read as ─transition points are not in potential conflict” (Claim 1, Line 29).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski (US 20090125221 A1), in view of Baldwin (US 7194353 B1), and in further view of Herman (US 20130124089 A1).
10.	Regarding Claim 1, Estkowski teaches a device for assisting an air or maritime traffic controller in avoiding a potential conflict, detected within a predetermined path-prediction horizon, between a first path of a first aircraft and a second path of a second aircraft or between a first path of a first vessel and a second path of a second vessel, each path being in accordance with a navigation plan and comprising a plurality of segments formed between a plurality of navigation points, the device comprising at least a processor and a memory, the device being configured to perform (Estkowski: [0028], [0031], and [0037] "In some embodiments, the separation manager continually monitors aircraft for potential conflicts [avoiding potential conflicts]. In addition, or alternatively, the separation manager may improve airspace configuration by sending aircraft control commands to modify aircraft trajectories."  Also, "A first safe separation window 302 includes the relevant aircraft 208 and the control aircraft 206, each having a trajectory window [between first and second path for first and second aircraft]. The relevant aircraft includes a trajectory window R1 that represents the navigational uncertainty from a planned trajectory path 304 [predetermined path]."  Also, "The data input 402 may include any data related to the relevant aircraft and/or the control aircraft, such as information from a flight management system (FMS) of an aircraft, such as trajectory, altitude, velocity, flight plan data [in accordance with navigation plan], information from sensors, or other data related to the aircraft, including environment info such as restricted regions, external threats, weather."):
A determination of at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel (Estkowski: [0057] "A reference point is selected as a next waypoint for the control vehicle. A plurality of homotopic regions [peripheral lateral envelope defining navigation surface] are calculated between the initial location of the control vehicle and a destination point...A plurality of homotopic regions are calculated between the initial location [current position] of the control vehicle [first aircraft/vessel] and a destination point." Note that the homotopic regions in Figure 5 show the navigable surface for the aircraft.),
A division of the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection (Estkowski: [0057, previously cited] and [0059] "The control aircraft 508 may reach the objective point 506 [edge of peripheral lateral envelope at second point] by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504....The VPR 500 includes time rings 514 [transition lines marking change of section] that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510 [intersecting segment of first path]."  Note that Figure 5 shows the adjacent sections next to one another, divided by transition lines.),
A discretization of each transition line into a plurality of transition points (Estkowski: [0048], [0056], and [0059] "The route may consist of one or more preferred routes, a discrete set of route options weighted according to preference, and/or a continuum of route options with a weighting function."  Also, "Generally speaking, the separation router determines reroute options for a control aircraft by (1) generating a discrete frame work of trajectories and `time-range rings;` (2) determining a weight for framework; and (3) routing the trajectories through intervening regions as efficiently as possible using the framework as a guide or by extending the weighting."  Also, "The control aircraft 508 may reach the objective point 506 by traveling along any number of trajectory paths 510 [discretize each transition line into plurality of points], which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506...The VPR 500 includes time rings 514 that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510." Note that a skilled practitioner would recognize that Figure 5 shows a plurality of possible trajectory paths, and that a path comprises a plurality of points.),
A determination for each transition point of each transition line… of a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between the avoidance path and the second path is less than a predetermined horizontal separation distance (Estkowski: [0057] and [0059] "If the distance between the potential time-position zones for the vehicles is less than a specified distance [potential conflict, horizontal separation distance less than predetermined separation distance], the control vehicle is rerouted. A reference point is selected as a next waypoint [transition point] for the control vehicle. A plurality of homotopic regions are calculated between the initial location [current transition point] of the control vehicle and a destination point [meeting point]. The destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle."  Also, " In some embodiments, the 4D-VPR 502 includes representations of potential conflicts in the form of trajectory windows 516, described above as R3 trajectory windows, which are confidence regions for a predictive aircraft position of another aircraft. Typically, only potentially conflicting aircraft will be represented on the 4D-VPR and will affect the trajectory path 510 of the control aircraft 508.");
And for calculating at least one outline of a conflict avoidance surface, from a plurality of transition point positions for which the conflict detection algorithm has not determined a potential conflict between the respective avoidance path and the second path (Estkowski: [0064] and [0069] "The relative magnitude of the final options relative safety graph 522 [from plurality of transition points] indicates an increasing safety of a particular trajectory both represented by that portion of the graph.” Also, "In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts) [potential conflicts], a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626 [outline of conflict avoidance].").
The conflict avoidance surface comprising portions of transition lines which transition points are not in potential conflict with the second path (Estkowski: [0064] and [0069] "Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle. In other embodiments, methods may forego homotopy paths and instead find routes directly from guide curves."  Also, "Next, homotopically distinct regions [collision avoidance surface] are generated at 634 for specific trajectory routes that may enable the control aircraft 508 to traverse from the initial point of reference 504 to the objective point 506 [surface comprises transition lines and points] while maintaining a safe separation from conflicts [not in conflict with second path]. For example, a first trajectory path 636 may include a more direct homotopic region while a second trajectory path 638 may include a less direct homotopic region for the control aircraft 508 to reach the objective point 506."),
The avoidance path comprises a plurality of rectilinear segments which are formed between the current position of the first aircraft, the position of the current transition point, and a predetermined meeting point (Estkowski: [0057] "If the distance between the potential time-position zones for the vehicles is less than a specified distance, the control vehicle is rerouted. A reference point is selected as a next waypoint [transition point] for the control vehicle. A plurality of homotopic regions are calculated between the initial location [current position point] of the control vehicle and a destination point [meeting point]. The destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle.").
Estkowski fails to explicitly teach a calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm, and the spacing between two adjacent transition points is determined according to a predetermined time interval,
However, in the same field of endeavor, Baldwin a calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm. (Baldwin: [Column 6, Lines 7-11] and [Column 19, Lines 49-67; Column 20, Lines 1-2] "The allowable threat risk parameters can then be compared by route planner algorithm 18 embodied within the processing unit 12 to actual threat risks associated with candidate flight paths in aircraft for rerouting aircraft as needed [conflict detection algorithm]."  Also, "Should any of grid cells 216 along original flight path 210 have a cumulative threat risk value higher than the allowable threat risk per grid cell (threshold) established by the threat risk parameters, route planner algorithm 118 of IMCN expert system 114 again analyzes grid cells 216 along original flight path 210, in order to determine the an intermediate point A (see FIG. 2) at or next to the midpoint of the highest range of threat risk values, which is the most dangerous point along the flight path, such as described previously.  Route planner algorithm 118 of IMCN expert system 114 calculates a deviation of the flight path [avoidance path] from intermediate point A. This deviation is determined by the calculation of a line that is lateral (e.g., perpendicular) to the flight path 210 at intermediate point A. Route planner algorithm 118 extends the line out, until a grid cell 216 is found that is within the acceptable threat risk parameters [determine each transition point of each transition line], as determined by route planner algorithm 118 of IMCN expert system 114, e.g., the line is extended to a new intermediate point B [meeting point] of FIG. 2. This new location, i.e., intermediate point B, is used to split original flight path 210 into two new flight paths [avoidance path] that avoid this area of highest threat [second path less than horizontal separation distance]...").
	Estkowski and Baldwin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski to incorporate the teachings of Baldwin to determine a potential conflict because it provides the benefit of using an alternate route to assist air traffic control.  There is also a benefit of increased passenger and vehicle safety for collision avoidance. 
	Estkowski and Baldwin fails to explicitly teach the spacing between two adjacent transition points is determined according to a predetermined time interval. Baldwin teaches outlining a conflict avoidance surface using a plurality of transition points. Baldwin teaches the spacing between the transition points are according to a predetermined distance (Baldwin: [Column 7, Lines 36-39] "The grid cells 216 are established in three dimensions and can be uniform and fixed in size (e.g., 1 nautical mile, 5 nautical miles, etc.) or can be of varying size."). 
	However, in the same field of endeavor, Herman teaches the spacing between two adjacent transition points is determined according to a predetermined time interval (Herman: [0005] and [0027] "The allotted time interval is divided into a plurality of time periods. For each time period, a plausibility region is determined, representing an area in which it is possible for the aircraft to reach by an end of the time period and still be capable of reaching the destination point within a remaining time of the allotted time interval after the end of the time period. For each time period, an expected region of influence during the time period is determined for at least one threat. A constituent cost map is generated for each time period."  Also, "The cost mapper 36 determines associated cost values for each time period according to the determined plausibility region for the time period and the region of influence for the threat during the time period. Specifically, each cell within the plausibility region for the time period that falls within the region of influence for the threat is assigned an appropriate cost." Note that Herman teaches to divide the flight path of the aircraft into a grid from a starting point to a destination point. The divided grid is divided into a plurality of time periods to determine the plausibility of the aircraft flight path in time and to determine a cost map based on threats/conflicts of other aircraft.).
	Estkowski, Baldwin, and Herman are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski and Baldwin to incorporate the teachings of Herman to have the spacing between transition points according to a time interval because it provides the benefit to determine possible routes and determining an optimal route that can be completed in a certain time frame.  The time interval also provides the benefit of providing the pilot the information of a time to travel in between two points, as explained in [0017] of Herman.  Because of the benefits provided, Herman provides the motivation for Baldwin to change the spacing between transition points based on distance to being based on a predetermined time interval. 
11.	Regarding Claim 2, Estkowski, Baldwin, and Herman remains as applied above in Claim 1, and further, Estkowski teaches the determination unit determines the peripheral lateral envelope based on performance characteristics of the first aircraft or of the first vessel (Estkowski: [0008] "A plurality homotopically distinct paths may be calculated between the time-referenced position of the control vehicle and the reference point based on the maneuvering characteristics of the control vehicle [performance characteristics of first aircraft/vessel] and the probable probabilistic position zone of interest for the vehicles."  Note a skilled practitioner would recognize that the homotopically paths are generated from the homotopically regions [peripheral lateral envelope].).
12.	Regarding Claim 3, Estkowski, Baldwin, and Herman remains as applied above in Claim 1, and further, Baldwin teaches the determination unit determines the peripheral lateral envelope based on a maximum authorized delay related to the last navigation point of the navigation plan of the first path (Baldwin: [Column 7, Lines 49-56] "For example, the distance between the initial and destination points 212 and 214, the range of the aircraft, and the required time [maximum authorized delay] to destination can be used to identify a maximum lateral deviation [determines peripheral lateral envelope] from the original flight path 210 beyond which aircraft are not expected to fly, and the maximum altitude of the aircraft [first aircraft/vessel] can be used to set an upper vertical range on the pertinent airspace.").
13.	Regarding Claim 4, Estkowski, Baldwin, and Herman remains as applied above in Claim 1, and further, Estkowski teaches the determination unit determines a right peripheral lateral envelope and a left peripheral lateral envelope (Estkowski: [0057] "A plurality of homotopic regions [right and left peripheral lateral envelopes] are calculated between the initial location of the control vehicle and a destination point."  Note that Figure 5 displays the peripheral lateral envelopes, which are on the right and left of the vehicle and navigation point.).
14.	Regarding Claim 5, Estkowski, Baldwin, and Herman remains as applied above in Claim 1, and further, Estkowski teaches the transition lines are rectilinear lines or arcs for which the center is the first navigation point or the current position of the first aircraft (Estkowski: [0059] "The control aircraft 508 [first aircraft] may reach the objective point 506 by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 [first navigation point] and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506."  Note that Figure 5 shows the transition lines [arcs] centered from the first navigation point.).
15.	Regarding Claim 7, Estkowski, Baldwin, and Herman remains as applied above in Claim 1, and further, Estkowski teaches a graphical interface capable of presenting the conflict avoidance surfaces to the air traffic controller in real time (Estkowski: [0041], [0068], and [0069] "The separation routing process 410 includes a virtual predictive radar (VPR) with a variety of dimensions. The dimensions may include time [in real time], altitude, latitude, and/or longitude."  Also, "Next, aircraft behavior and routing information may be added to the 4D-VPR at 608 and is represented by a populated 4D-VPR display 610 [graphical interface] which includes time rings and trajectory paths."  Also, "In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts) [conflict avoidance surfaces], a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626.").
16.	Regarding Claim 8, Estkowski teaches a method for assisting an air or maritime traffic controller in avoiding a potential conflict, detected within a predetermined path-prediction horizon, between a first path of a first aircraft and a second path of a second aircraft or between a first path of a first vessel and a second path of a second vessel, each path being in accordance with a navigation plan and comprising a plurality of segments formed between a plurality of navigation points, the method being implemented by a computing device comprising at least a processor and a memory, the method comprising the following steps (Estkowski: [0028], [0031], and [0037] "In some embodiments, the separation manager continually monitors aircraft for potential conflicts [avoiding potential conflicts]. In addition, or alternatively, the separation manager may improve airspace configuration by sending aircraft control commands to modify aircraft trajectories."  Also, "A first safe separation window 302 includes the relevant aircraft 208 and the control aircraft 206, each having a trajectory window [between first and second path for first and second aircraft]. The relevant aircraft includes a trajectory window R1 that represents the navigational uncertainty from a planned trajectory path 304 [predetermined path]."  Also, "The data input 402 may include any data related to the relevant aircraft and/or the control aircraft, such as information from a flight management system (FMS) of an aircraft, such as trajectory, altitude, velocity, flight plan data [in accordance with navigation plan], information from sensors, or other data related to the aircraft, including environment info such as restricted regions, external threats, weather."):
Determining at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel (Estkowski: [0057] "A reference point is selected as a next waypoint for the control vehicle. A plurality of homotopic regions [peripheral lateral envelope defining navigation surface] are calculated between the initial location of the control vehicle and a destination point...A plurality of homotopic regions are calculated between the initial location [current position] of the control vehicle [first aircraft/vessel] and a destination point." Note that the homotopic regions in Figure 5 show the navigable surface for the aircraft.),
Dividing the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection (Estkowski: [0057, previously cited] and [0059] "The control aircraft 508 may reach the objective point 506 [edge of peripheral lateral envelope at second point] by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504....The VPR 500 includes time rings 514 [transition lines marking change of section] that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510 [intersecting segment of first path]."  Note that Figure 5 shows the adjacent sections next to one another, divided by transition lines.),
Discretizing each transition line into a plurality of transition points (Estkowski: [0048], [0056], and [0059] "The route may consist of one or more preferred routes, a discrete set of route options weighted according to preference, and/or a continuum of route options with a weighting function."  Also, "Generally speaking, the separation router determines reroute options for a control aircraft by (1) generating a discrete frame work of trajectories and `time-range rings;` (2) determining a weight for framework; and (3) routing the trajectories through intervening regions as efficiently as possible using the framework as a guide or by extending the weighting."  Also, "The control aircraft 508 may reach the objective point 506 by traveling along any number of trajectory paths 510 [discretize each transition line into plurality of points], which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506...The VPR 500 includes time rings 514 that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510." Note that a skilled practitioner would recognize that Figure 5 shows a plurality of possible trajectory paths, and that a path comprises a plurality of points.),
Determining for each transition point of each transition line… a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between the avoidance path and the second path is less than a predetermined horizontal separation distance (Estkowski: [0057] and [0059] "If the distance between the potential time-position zones for the vehicles is less than a specified distance [potential conflict, horizontal separation distance less than predetermined separation distance], the control vehicle is rerouted. A reference point is selected as a next waypoint [transition point] for the control vehicle. A plurality of homotopic regions are calculated between the initial location [current transition point] of the control vehicle and a destination point [meeting point]. The destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle."  Also, " In some embodiments, the 4D-VPR 502 includes representations of potential conflicts in the form of trajectory windows 516, described above as R3 trajectory windows, which are confidence regions for a predictive aircraft position of another aircraft. Typically, only potentially conflicting aircraft will be represented on the 4D-VPR and will affect the trajectory path 510 of the control aircraft 508.");
Calculating at least one outline of a conflict avoidance surface, from a plurality of transition point positions for which the conflict detection algorithm has not determined a potential conflict between the respective avoidance path and the second path (Estkowski: [0064] and [0069] "The relative magnitude of the final options relative safety graph 522 [from plurality of transition points] indicates an increasing safety of a particular trajectory both represented by that portion of the graph."  Also, "In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts) [potential conflicts], a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626 [outline of conflict avoidance]."),
The conflict avoidance surface comprising portions of transition lines which transition points are not in potential conflict with the second path (Estkowski: [0064] and [0069] "Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle. In other embodiments, methods may forego homotopy paths and instead find routes directly from guide curves."  Also, "Next, homotopically distinct regions [collision avoidance surface] are generated at 634 for specific trajectory routes that may enable the control aircraft 508 to traverse from the initial point of reference 504 to the objective point 506 [surface comprises transition lines and points] while maintaining a safe separation from conflicts [not in conflict with second path]. For example, a first trajectory path 636 may include a more direct homotopic region while a second trajectory path 638 may include a less direct homotopic region for the control aircraft 508 to reach the objective point 506."),
The avoidance path comprises a plurality of rectilinear segments which are formed between the current position of the first aircraft, the position of the current transition point, and a predetermined meeting point (Estkowski: [0057] "If the distance between the potential time-position zones for the vehicles is less than a specified distance, the control vehicle is rerouted. A reference point is selected as a next waypoint [transition point] for the control vehicle. A plurality of homotopic regions are calculated between the initial location [current position point] of the control vehicle and a destination point [meeting point]. The destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle.").
	Estkowski fails to explicitly teach determining for each transition point of each transition line, using a conflict detection algorithm and the spacing between two adjacent transition points is determined according to a predetermined time interval,
	However, in the same field of endeavor, Baldwin teaches determining for each transition point of each transition line, using a conflict detection algorithm (Baldwin: [Column 6, Lines 7-11] and [Column 19, Lines 49-67; Column 20, Lines 1-2] "The allowable threat risk parameters can then be compared by route planner algorithm 18 embodied within the processing unit 12 to actual threat risks associated with candidate flight paths in aircraft for rerouting aircraft as needed [conflict detection algorithm]."  Also, "Should any of grid cells 216 along original flight path 210 have a cumulative threat risk value higher than the allowable threat risk per grid cell (threshold) established by the threat risk parameters, route planner algorithm 118 of IMCN expert system 114 again analyzes grid cells 216 along original flight path 210, in order to determine the an intermediate point A (see FIG. 2) at or next to the midpoint of the highest range of threat risk values, which is the most dangerous point along the flight path, such as described previously.  Route planner algorithm 118 of IMCN expert system 114 calculates a deviation of the flight path [avoidance path] from intermediate point A. This deviation is determined by the calculation of a line that is lateral (e.g., perpendicular) to the flight path 210 at intermediate point A. Route planner algorithm 118 extends the line out, until a grid cell 216 is found that is within the acceptable threat risk parameters [determine each transition point of each transition line], as determined by route planner algorithm 118 of IMCN expert system 114, e.g., the line is extended to a new intermediate point B [meeting point] of FIG. 2. This new location, i.e., intermediate point B, is used to split original flight path 210 into two new flight paths [avoidance path] that avoid this area of highest threat [second path less than horizontal separation distance]...").
Estkowski and Baldwin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski to incorporate the teachings of Baldwin to determine a potential conflict because it provides the benefit of using an alternate route to assist air traffic control.  There is also a benefit of increased passenger and vehicle safety for collision avoidance. 
Estkowski and Baldwin fails to explicitly teach the spacing between two adjacent transition points is determined according to a predetermined time interval. Although, Baldwin teaches outlining a conflict avoidance surface using a plurality of transition points. Baldwin teaches the spacing between the transition points are according to a predetermined distance (Baldwin: [Column 7, Lines 36-39] "The grid cells 216 are established in three dimensions and can be uniform and fixed in size (e.g., 1 nautical mile, 5 nautical miles, etc.) or can be of varying size."). 
	However, in the same field of endeavor, Herman teaches the spacing between two adjacent transition points is determined according to a predetermined time interval (Herman: [0005] and [0027] "The allotted time interval is divided into a plurality of time periods. For each time period, a plausibility region is determined, representing an area in which it is possible for the aircraft to reach by an end of the time period and still be capable of reaching the destination point within a remaining time of the allotted time interval after the end of the time period. For each time period, an expected region of influence during the time period is determined for at least one threat. A constituent cost map is generated for each time period."  Also, "The cost mapper 36 determines associated cost values for each time period according to the determined plausibility region for the time period and the region of influence for the threat during the time period. Specifically, each cell within the plausibility region for the time period that falls within the region of influence for the threat is assigned an appropriate cost." Note that Herman teaches to divide the flight path of the aircraft into a grid from a starting point to a destination point. The divided grid is divided into a plurality of time periods to determine the plausibility of the aircraft flight path in time and to determine a cost map based on threats/conflicts of other aircraft.).
	Estkowski, Baldwin, and Herman are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski and Baldwin to incorporate the teachings of Herman to have the spacing between transition points according to a time interval because it provides the benefit to determine possible routes and determining an optimal route that can be completed in a certain time frame.  The time interval also provides the benefit of providing the pilot the information of a time to travel in between two points, as explained in [0017] of Herman.  Because of the benefits provided, Herman provides the motivation for Baldwin to change the spacing between transition points based on distance to being based on a predetermined time interval. 
17.	Regarding Claim 9, Estkowski, Baldwin, and Herman remains as applied above in Claim 8, and further, Estkowski teaches the determination of the peripheral lateral envelope based on performance characteristics of the first aircraft or of the first vessel (Estkowski: [0008] "A plurality homotopically distinct paths may be calculated between the time-referenced position of the control vehicle and the reference point based on the maneuvering characteristics of the control vehicle [performance characteristics of first aircraft/vessel] and the probable probabilistic position zone of interest for the vehicles."  Note a skilled practitioner would recognize that the homotopically paths are generated from the homotopically regions [peripheral lateral envelope].).
18.	Regarding Claim 10, Estkowski, Baldwin, and Herman remains as applied above in Claim 8, and further, Estkowski teaches the determination of a right peripheral lateral envelope and a left peripheral lateral envelope (Estkowski: [0057] "A plurality of homotopic regions [right and left peripheral lateral envelopes] are calculated between the initial location of the control vehicle and a destination point."  Note that Figure 5 displays the peripheral lateral envelopes, which are on the right and left of the vehicle and navigation point.).
19.	Regarding Claim 11, Estkowski, Baldwin, and Herman remains as applied above in Claim 8, and further, Estkowski teaches the transition lines are rectilinear lines or arcs for which the center is the first navigation point or the current position of the first aircraft (Estkowski: [0059] "The control aircraft 508 [first aircraft] may reach the objective point 506 by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 [first navigation point] and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506."  Note that Figure 5 shows the transition lines [arcs] centered from the first navigation point.).
20.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski (US 20090125221 A1), in view of Baldwin (US 7194353 B1), in view of Herman (US 20130124089 A1), and in further view of Onomura (US 20170270808 A1).
21.	Regarding Claim 6, Estkowski, Baldwin, and Herman remains as applied above in Claim 5.
	Estkowski and Baldwin fails to teach the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point.
	However, in the same field of endeavor, Onomura teaches the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point (Onomura: [0060] "Further, the own aircraft flight plane F may be divided to have a grid shape [rectilinear transition lines] with a plurality of grid lines arranged at a predetermined interval in a traveling direction [meeting point] of the own aircraft [first aircraft] and a direction orthogonal [perpendicular] thereto.").
	Estkowski, Baldwin, Herman, and Onomura are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski, Baldwin, and Herman to incorporate the teachings of Onomura to determine an alternate route because it provides the benefit of route collision avoidance and increased vehicle and passenger safety.
22.	Regarding Claim 12, Estkowski, Baldwin, and Herman remains as applied above in Claim 11.
	Estkowski and Baldwin fails to teach the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point.
	However, in the same field of endeavor, Onomura teaches the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point (Onomura: [0060] "Further, the own aircraft flight plane F may be divided to have a grid shape [rectilinear transition lines] with a plurality of grid lines arranged at a predetermined interval in a traveling direction [meeting point] of the own aircraft [first aircraft] and a direction orthogonal [perpendicular] thereto.").
	Estkowski, Baldwin, Herman, and Onomura are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski, Baldwin, and Herman to incorporate the teachings of Onomura to determine an alternate route because it provides the benefit of route collision avoidance and increased vehicle and passenger safety.

Response to Arguments
23.	Applicant’s arguments with respect to Claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive because Estkowski in view of Baldwin, and in further view of Herman have been applied to teach the amended subject matter of the conflict avoidance surface and the spacing between transition points in the rejection above to determine a conflict avoidance region between transition points using a predetermined time interval.
24.	First, the applicant argues that “Estkowski does not teach or disclose ‘the spacing between two adjacent transition points is determined according to a predetermined time interval,’ because the dashed lines do not correspond to time intervals but rather the dashed lines correspond to a number of trajectory paths of the current aircraft between the current position and the destination position 506.” The argument is not persuasive because the newly cited reference is used to teach this, as mentioned in the rejection above.
25.	Second, the applicant argues “Claim 1… further recite[s] the conflict avoidance surface comprising portions of transition lines which transition points art not in potential conflict with the second path.’ This further clarifies the conflict ‘avoidance’ surfaces, and… Estkowski does not teach or disclose these features.” The examiner disagrees.
Estkowski teaches the conflict avoidance surface because [0069] and Figure 6 explain the travel route is for conflict avoidance. Therefore, the available travel route is equivalent to the conflict avoidance surface because they are areas that do not have conflict with other obstacles such as aircraft. The conflict avoidance surface comprises portions of transition lines which transition points are not in potential conflict with the second path, because as explained in [0071], the regions that are for collision avoidance enable the aircraft to traverse the route (which contains transition points and lines) to maintain a safe separation distance. The safe separation distance means that the transition points are not in conflict with a second path.  Also note, although not explicit, a skilled practitioner would recognize that a route comprises a plurality of small points and segments.  This is equivalent to a plurality of segments between the current position, transition point, and meeting point because Estkowski teaches rerouting a trajectory from the current position to a destination position.
Also, Baldwin teaches calculating a conflict avoidance surface because threat spheres are determined that pose a potential conflict for the aircraft. Also, note that if the threat spheres are determined, the outside area of the threat spheres would be determined to the conflict avoidance surface. Baldwin teaches in Figure 2 a plurality of rectilinear segments (P1, P2, etc.) between the current position of the aircraft (212), the current transition point (Point B), and the meeting point (214). The transition points are outside the threat spheres and are therefore not in potential conflict with the second path. Additionally, although Baldwin fails to explicitly teach the spacing between the adjacent transition points is determined according to a predetermined time interval, Baldwin does teach the spacing between the transition points (from grid cells) is based on a predetermined distance. However, in the same field of endeavor, Herman was use to teach the deficiency of Baldwin to teach the spacing between transition points is based on a predetermined time. In conclusion, the argument is moot because of the newly applied reference of Herman.
26.	Estkowski (US 20090125221 A1), in view of Baldwin (US 7194353 B1), in view of Herman (US 20130124089 A1), and in further view of Onomura (US 20170270808 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
27.	Claims 1-12 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
28.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Bushnell (US 20140019034 A1)
Kirk (US 6604044 B1)
Shay (US 20170018196 A1)

Conclusion
29.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                    
/ADAM D TISSOT/Primary Examiner, Art Unit 3663